Ingersoll, V. C.
This case was heard by consent with the case of Broadway Trust Company v. Borough of Haddonfield, and the memorandum filed in that case states the general facts in this case.
The complainants are the owners of “all that lot or tract of land situate in the borough of Haddonfield, county of Camden, and State of New Jersey, bounded and described as follows:
Beginning at a point in the northwesterly side of -Mt. Vernon avenue, at the distance of three hundred feet southwesterly from the intersection of the northwesterly side of Mt. Vernon avenue with the southwesterly side of Linden avenue, said point being a corner to lot No. 212, as shown *529on plan of property of the West Iiaddonfield Land Company, and extending thence sonthwestwardly along the northwesterly line of Mt. Yernon avenue, the distance of fifty feet to a point in the northeasterly line of lot No. 214 on aforesaid plan, and extending thence northwestwardly and at right angles to Linden avenue, and along the northeasterly line of lot No. 214 on aforesaid plan, the distance of one hundred and seventy-five feet to a point common to lots Nos. 199, 200, 213 and 214 on the aforesaid plan, thence northeastwardly and along the rear line of lot No. 200 on aforesaid plan, the distance of fifty feet to a point common to lots Nos. 200, 212 and 213 on aforesaid plan; thence soutlreastwardly along the southwesterly line of lot No. 212 on aforesaid plan, the distance of one hundred and seventy-five feet to the northwesterly side of Mt. Yernon avenue and the place of beginning.
This tract is within the boundaries of “Lake Haddon” and the land upon which trees are delineated, between Lake Haddon and lots 201-212, as appears on the sketch hereto annexed.
The only question is. Was the land within these boundaries dedicated by the filing of the map described in the memorandum in Broadway Trust Company v. Borough of Haddonfield?
While I was constrained to find there was not a dedication in Broadway Trust Company v. Borough of Haddonfield, there is a most remarkable similarity between the present case and Fessler v. Town of Union, 67 N. J. Eq. 14; affirmed in 68 N. J. Eq. 657.
Following the reasoning and conclusions in that case, a decree will be advised dismissing the bill.
Copy of map annexed omitted.